EXHIBIT 10(r) – Third Amended and Restated

Letter of Credit and Reimbursement Agreement dated as of

December 11, 2003 among Lincoln National Corporation, as an Account

Party and Guarantor, The Subsidiary Account Parties, as additional Account

Parties, The Banks Party Hereto and JP Morgan Chase Bank, as Administrative
Agent

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

December 11, 2003

 

among

 

LINCOLN NATIONAL CORPORATION,

as Borrower

 

The BANKS Party Hereto

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

$200,000,000

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Advisor, Sole Lead Arranger and Sole Bookrunner

 

THE BANK OF NEW YORK, CITICORP USA, INC.,

 

WACHOVIA BANK, NATIONAL ASSOCIATION and MELLON BANK, N.A.,

as Syndication Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS1

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

    

SECTION 1.01.

  

Definitions

    

SECTION 1.02.

  

Accounting Terms and Determinations

    

SECTION 1.03.

  

Types of Borrowings

    

ARTICLE II THE CREDITS

    

SECTION 2.01.

  

Committed Loans

    

SECTION 2.02.

  

Notice of Committed Borrowings

    

SECTION 2.03.

  

Money Market Borrowings

    

SECTION 2.04.

  

Notice to Banks; Funding of Loans

    

SECTION 2.05.

  

Evidence of Indebtedness

    

SECTION 2.06.

  

Maturity of Committed Loans and Money Market Loans

    

SECTION 2.07.

  

Interest Rates

    

SECTION 2.08.

  

Commitment Fees

    

SECTION 2.09.

  

Optional Termination or Reduction of Commitments

    

SECTION 2.10.

  

Mandatory Termination of Commitments

    

SECTION 2.11.

  

Optional Prepayments

    

SECTION 2.12.

  

General Provisions as to Payments

    

SECTION 2.13.

  

Funding Losses

    

SECTION 2.14.

  

Computation of Interest and Fees

    

SECTION 2.15.

  

Alternative Currency Advances

    

ARTICLE III CONDITIONS

    

SECTION 3.01.

  

Borrowings

    

SECTION 3.02.

  

Effectiveness

    

ARTICLE IV REPRESENTATIONS AND WARRANTIES

    

SECTION 4.01.

  

Corporate Existence and Power

    

SECTION 4.02.

  

Corporate and Governmental Authorization; Contravention

    

SECTION 4.03.

  

Binding Effect

    

SECTION 4.04.

  

Financial Information

    

SECTION 4.05.

  

Litigation .

    

SECTION 4.06.

  

Compliance with ERISA

    

SECTION 4.07.

  

Taxes

    

SECTION 4.08.

  

Subsidiaries

    

SECTION 4.09.

  

Not an Investment Company

    

SECTION 4.10.

  

Obligations to be Pari Passu

    

SECTION 4.11.

  

No Default

    

SECTION 4.12.

  

Restricted Subsidiaries

    

--------------------------------------------------------------------------------

1 The Table of Contents is not a part of this Agreement.

 



--------------------------------------------------------------------------------

SECTION 4.13.

  

Environmental Matters

    

SECTION 4.14.

  

Full Disclosure

    

ARTICLE V COVENANTS

    

SECTION 5.01.

  

Information

    

SECTION 5.02.

  

Payment of Obligations

    

SECTION 5.03.

  

Conduct of Business and Maintenance of Existence

    

SECTION 5.04.

  

Maintenance of Property; Insurance

    

SECTION 5.05.

  

Compliance with Laws

    

SECTION 5.06.

  

Inspection of Property, Books and Records

    

SECTION 5.07.

  

Minimum Adjusted Consolidated Net Worth

    

SECTION 5.08.

  

Adjusted Debt to Total Capitalization Ratio

    

SECTION 5.09.

  

Negative Pledge

    

SECTION 5.10.

  

Consolidations, Mergers and Sales of Assets

    

SECTION 5.11.

  

Use of Proceeds

    

SECTION 5.12.

  

Obligations to be Pari Passu

    

ARTICLE VI DEFAULTS

    

SECTION 6.01.

  

Events of Default

    

SECTION 6.02.

  

Notice of Default

    

SECTION 6.03.

  

Alternative Currency Advances

    

ARTICLE VII THE ADMINISTRATIVE AGENT

    

SECTION 7.01.

  

Appointment and Authorization

    

SECTION 7.02.

  

Agent’s Fee

    

SECTION 7.03.

  

Agent and Affiliates

    

SECTION 7.04.

  

Action by Agent

    

SECTION 7.05.

  

Consultation with Experts

    

SECTION 7.06.

  

Liability of Agent

    

SECTION 7.07.

  

Indemnification

    

SECTION 7.08.

  

Credit Decision

    

SECTION 7.09.

  

Successor Agent

    

SECTION 7.10.

  

Delegation to Affiliates

    

SECTION 7.11.

  

Lead Arranger and Other Agents

    

ARTICLE VIII CHANGE IN CIRCUMSTANCES

    

SECTION 8.01.

  

Basis for Determining Interest Rate Inadequate or Unfair

    

SECTION 8.02.

  

Illegality

    

SECTION 8.03.

  

Increased Cost and Reduced Return

    

SECTION 8.04.

  

Base Rate Loans Substituted for Affected Fixed Rate Loans

    

SECTION 8.05.

  

Taxes

    

SECTION 8.06.

  

Regulation D Compensation

    

ARTICLE IX MISCELLANEOUS

    

SECTION 9.01.

  

Notices

    

SECTION 9.02.

  

No Waivers

    

 



--------------------------------------------------------------------------------

SECTION 9.03.

   Expenses; Indemnification; Non-Liability of Banks     

SECTION 9.04.

   Sharing of Set-Offs     

SECTION 9.05.

   Amendments and Waivers     

SECTION 9.06.

   Successors and Assigns     

SECTION 9.07.

   Collateral     

SECTION 9.08.

   New York Law     

SECTION 9.09.

   Judicial Proceedings     

SECTION 9.10.

   Counterparts; Integration     

SECTION 9.11.

   Confidentiality     

SECTION 9.12.

   WAIVER OF JURY TRIAL     

SECTION 9.13.

   Judgment Currency     

 



--------------------------------------------------------------------------------

Schedule I

  

Commitments

Schedule II

  

List of Restricted Subsidiaries

EXHIBIT A

  

Form of Note

EXHIBIT B

  

Form of Money Market Quote Request

EXHIBIT C

  

Form of Invitation for Money Market Quotes

EXHIBIT D

  

Form of Money Market Quote

EXHIBIT E

  

Opinion of Dennis L. Schoff, Esq., General Counsel of the Company

EXHIBIT F

  

Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York Counsel to
JPMCB

EXHIBIT G

  

Form of Assignment and Assumption

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 11, 2003 among LINCOLN NATIONAL
CORPORATION, the BANKS party hereto, and JPMORGAN CHASE BANK, as Administrative
Agent.

 

The Company (as hereinafter defined) has requested the Banks (as so defined)
extend credit to it in an aggregate principal amount not exceeding $200,000,000.
The Banks are prepared to extend such credit upon the terms and conditions
hereof, and, accordingly, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Rates pursuant to Section 2.03.

 

“Adjusted Consolidated Net Worth” means, at any date, the sum of (a) the
consolidated shareholders’ equity of the Company and its Consolidated
Subsidiaries, plus (b) any unrealized losses (or less any unrealized gains) (in
each case to the extent reflected in the determination of such consolidated
shareholders’ equity) related, directly or indirectly, to securities
available-for-sale, as determined in accordance with Statement of Financial
Accounting Standards No. 115 (or any successor statements or amendments thereto)
(in each case as affected by any subsequent relevant pronouncements of FASB or,
if, and to the extent applicable, the Securities and Exchange Commission), plus
(c) the Hybrid Security Amount; provided that in calculating Adjusted
Consolidated Net Worth on any date the impact thereon of FIN 46 and DIG B36
shall be excluded.

 

“Adjusted Total Indebtedness” means, at any date, the sum of (i) short-term debt
and long-term debt in the amount that would be reflected on a balance sheet of
the Company prepared as of such date on a consolidated basis in accordance with
GAAP plus (ii) the Hybrid Security Amount on such date; provided that in
calculating Adjusted Total Indebtedness on any date the impact thereon of FIN 46
and DIG B36 shall be excluded.

 

“Administrative Agent” means JPMCB, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed

 

Credit Agreement



--------------------------------------------------------------------------------

to control another Person if the controlling Person owns 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of stock, by contract or otherwise.

 

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternative Currency” means any currency (other than Dollars) (a) which is
freely transferable and convertible into Dollars in the London foreign exchange
market and (b) for which no central bank or other governmental authorization in
the country of issue of such currency is required to permit use of such currency
by any Bank for making any Alternative Currency Advance hereunder and/or to
permit the Company to pay, borrow and repay the principal thereof and to pay
interest thereon, unless such authorization has been obtained and is in full
force and effect.

 

“Alternative Currency Advance” means an advance made by a Bank to the Company in
an Alternative Currency pursuant to Section 2.15.

 

“Alternative Currency Advance Report” has the meaning set forth in Section
2.15(c).

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans and Alternative Currency Advances, its Euro-Dollar Lending
Office and (iii) in the case of its Money Market Loans, its Money Market Lending
Office.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Margin”, “Applicable Additional Margin” and “Applicable Commitment
Fee Rate” means, for any day, with respect to any Euro-Dollar Loan, or, for any
Commitment Utilization Day, with respect to any Base Rate Loan or any
Euro-Dollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Applicable Margin”, “Applicable Additional Margin or “Applicable Commitment Fee
Rate”, respectively, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

    

Index Debt
Ratings

(S&P/Moody’s)

--------------------------------------------------------------------------------

   Applicable
Margin


--------------------------------------------------------------------------------

    Applicable
Additional
Margin


--------------------------------------------------------------------------------

   

Applicable

Commitment

Fee Rate

--------------------------------------------------------------------------------

 

Category 1

   ³ A /A2    0.40 %   0.10 %   0.08 %

Category 2

   A- / A3    0.50 %   0.10 %   0.10 %

Category 3

   BBB+ /Baa1    0.625 %   0.125 %   0.125 %

Category 4

   £ BBB /Baa2    0.875 %   0.125     0.175 %

 

For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Margin, the
Applicable Additional Margin and the Applicable Commitment Fee Rate shall be
determined by reference to the Category of the higher of the two ratings; (b) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories that are more than one
Category apart, the Applicable Margin, the Applicable Additional Margin and the
Applicable Commitment Fee Rate shall be determined by reference to the Category
next below that of the higher of the two ratings; (c) if only one of Moody’s and
S&P shall have in effect a rating for the Index Debt, the Applicable Margin, the
Applicable Additional Margin and the Applicable Commitment Fee Rate shall be
determined by reference to the Category of such rating; (d) if neither Moody’s
nor S&P shall have in effect a rating for the Index Debt (other than by reason
of the circumstances referred to in the last sentence of this definition), then
the applicable rating shall be determined by reference to Category 4; and (e) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Company to the
Administrative Agent and the Banks pursuant to Section 5.01 or otherwise. Each
change in the Applicable Margin, the Applicable Additional Margin and the
Applicable Commitment Fee Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin, the Applicable
Additional Margin and the Applicable Commitment Fee Rate shall be determined by
reference to the rating of Moody’s and/or S&P, as the case may be, most recently
in effect prior to such change or cessation.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

Credit Agreement



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of Exhibit
G or any other form approved by the Administrative Agent.

 

“Bank” means each Person listed on Schedule I and each other Person that shall
become a party hereto as an assignee Bank pursuant to Section 9.06 (other than
any such Person that ceases to be a Bank by means of assignment pursuant to
Section 9.06), together with its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Loan” means a Loan to be made by a Bank pursuant to Section 2.01 as a
Base Rate Loan in accordance with the applicable Notice of Committed Borrowing
or Article VIII.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on Schedule I hereto (or in the Assignment and Assumption
pursuant to which such Bank shall have assumed its Commitment), as such amount
may be reduced from time to time pursuant to Sections 2.09 and 2.10.

 

“Commitment Termination Date” means February 15, 2007 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.

 

“Commitment Utilization Day” means (i) any day on which the aggregate principal
amount of outstanding Loans (excluding Money Market Loans) exceeds 33% of the
aggregate amount of the Commitments and (ii) any day following the termination
of the Commitments on which any Loans are outstanding hereunder.

 

“Committed Loan” means a Base Rate Loan or a Euro-Dollar Loan made by a Bank
pursuant to Section 2.01.

 

“Company” means Lincoln National Corporation, an Indiana corporation, and its
successors.

 

Credit Agreement



--------------------------------------------------------------------------------

“Company’s 2002 Form 10-K” means the Company’s annual report on Form 10-K for
2002, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument, (vi)
all Debt of others secured by a Lien on any asset of such Person, whether or not
such Debt is assumed by such Person, and (vii) all Debt of others Guaranteed by
such Person (it being understood that the definition of “Debt” does not include
any obligations of such Person (i) to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities (or other property) or (ii) to return collateral consisting
of securities arising out of or in connection with the loan of the same or
substantially similar securities).

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivative Financial Products” of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.

 

“DIG B36” means Statement 133 Implementation Issue No. B36 issued by the
Derivative Implementation Group of FASB in April 2003.

 

“Dollar Equivalent” means, as used in each Alternative Currency Advance Report
and in respect of any Alternative Currency Advance, the amount of Dollars
obtained by converting the outstanding amount of currency of such Alternative
Currency Advance, as specified in such Alternative Currency Advance Report, into
Dollars at the spot rate for the purchase of Dollars with such currency as
quoted by the Administrative Agent at approximately 11:00 a.m. (London time) on
the second Euro-Dollar Business Day before the date of such Alternative Currency
Advance Report (unless another rate or time is agreed to by the Company and the
Administrative Agent).

 

Credit Agreement



--------------------------------------------------------------------------------

“Dollars” and the sign “$” means lawful money in the United States of America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.02.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Administrative Agent. The lending office for any Alternative Currency
Advance shall be the Euro-Dollar Lending Office of the Bank making such advance
as so set forth and identified unless another office, branch or Affiliate of
such Bank is hereafter designated as its Euro-Dollar Lending Office for such
purpose by notice to the Company and the Administrative Agent.

 

Credit Agreement



--------------------------------------------------------------------------------

“Euro-Dollar Loan” means a Committed Loan to be made by a Bank pursuant to
Section 2.01 as a Euro-Dollar Loan in accordance with the applicable Notice of
Borrowing.

 

“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“FASB” means the Financial Accounting Standards Board or any entity or body
succeeding to any or all of its functions.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day (as provided in clause (i)), the
Federal Funds Rate for such day shall be the average rate quoted to the Person
serving as Administrative Agent on such day on such transactions as determined
by the Administrative Agent.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB in January 2003.

 

“Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to Section
8.01(a)) or any combination of the foregoing.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

Credit Agreement



--------------------------------------------------------------------------------

“Hybrid Security Amount” means, at any date, an amount equal to 50% of the
aggregate stated redemption price of the Redeemable Preferred Securities
outstanding on such date.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Insurance Subsidiary” means any Restricted Subsidiary which is subject to the
regulation of, and is required to file statements with, any governmental body,
agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.

 

“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Company may elect in the applicable Notice of
Borrowing; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c) any Interest Period which begins before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date shall end on the
Commitment Termination Date.

 

(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the next succeeding Quarterly Date; provided
that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Domestic
Business Day shall be extended to the next succeeding Domestic Business Day; and

 

(b) any Interest Period which begins before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date shall end on the
Commitment Termination Date.

 

Credit Agreement



--------------------------------------------------------------------------------

(3) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending one, two, three, four, five or six months
thereafter, as the Company may elect in accordance with Section 2.03; provided
that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c) any Interest Period which begins before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date shall end on the
Commitment Termination Date; and

 

(4) with respect to each Money Market Rate Borrowing, the period commencing on
the date of such Borrowing and ending on a date at least 7 days and not more
than 360 days thereafter, as the Company may elect in accordance with Section
2.03; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

 

(b) any Interest Period which begins before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date shall end on the
Commitment Termination Date.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

 

“JPMCB” means JPMorgan Chase Bank.

 

“LIBO Rate” has the meaning set forth in Section 2.07(b).

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the LIBO Rate pursuant to Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“LN(UK)” means Lincoln National (UK) PLC, a company incorporated in England and
Wales, and its successors.

 

Credit Agreement



--------------------------------------------------------------------------------

“Loan” means a Base Rate Loan, a Euro-Dollar Loan or a Money Market Loan and
“Loans” means Base Rate Loans, Euro-Dollar Loans or Money Market Loans or any
combination of the foregoing.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or Affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Company
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Company and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Rate Loans, on the other hand, in which case all references
herein to the Money Market Lending Office of such Bank shall be deemed to refer
to either or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a Loan to be made by a Bank pursuant to a LIBOR
Auction (including such a Loan bearing interest at the Base Rate pursuant to
Section 8.01(a)).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.03(d).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

 

“Money Market Rate” has the meaning set forth in Section 2.03(d).

 

“Money Market Rate Loan” means a Loan to be made by a Bank pursuant to an
Absolute Rate Auction.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

 

“Newly Acquired Subsidiary” means any Subsidiary that is not a Subsidiary on the
date hereof but that becomes a Subsidiary after the date hereof, but only during
the 180 days after the first date on which such Subsidiary became a Subsidiary.

 

Credit Agreement



--------------------------------------------------------------------------------

“Notes” means a promissory note or notes of the Company, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Company to repay the
Loans made to it hereunder, and “Note” means any one of such promissory notes
issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in Section
2.03(f)).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Prime Rate” means the rate of interest publicly announced from time to time by
JPMCB as its prime rate as in effect at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.

 

“Ratings Event” has the meaning set forth in Section 5.08.

 

“Redeemable Preferred Securities” means the securities described on the balance
sheet contained in the Company’s 2002 Form 10-K as “Company-obligated
mandatorily redeemable preferred securities of subsidiary trusts holding solely
junior subordinated debentures” and all equivalent securities, however
described.

 

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.

 

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans.

 

Credit Agreement



--------------------------------------------------------------------------------

“Restricted Subsidiary” means, as of any date, a Subsidiary which meets the
definitional requirements of a “significant subsidiary”, as such term is defined
in the rules set forth in Regulation S-X under the Securities Exchange Act of
1934, as amended (applying the tests set forth in such rules with reference to
the consolidated balance sheets and related consolidated statements of income of
the Company and its Consolidated Subsidiaries as of the last day of its most
recently completed fiscal quarter and for the twelve-month period then ended).

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Commitment Termination Date.

 

“S&P” means Standard and Poor’s Ratings Services.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

 

“Type” when used in reference to any Loan refers to whether the Loan is a Base
Rate Loan, a Euro-Dollar Loan, a Money Market LIBOR Loan or a Money Market Rate
Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Banks; provided
that if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Article V to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Banks wish to
amend Article V for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Banks.

 

SECTION 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Company pursuant to Article II
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this

 

Credit Agreement



--------------------------------------------------------------------------------

Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans)
or by reference to the provisions of Article II under which participation
therein is determined (e.g., a “Committed Borrowing” is a Borrowing under
Section 2.01 in which all Banks participate in proportion to their Commitments,
while a “Money Market Borrowing” is a Borrowing under Section 2.03 in which the
Bank participants are determined by the Administrative Agent in accordance
therewith).

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Committed Loans. During the Revolving Credit Period each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
lend funds in Dollars to the Company pursuant to this Section from time to time
amounts such that the aggregate principal amount of Committed Loans by such Bank
at any one time outstanding shall not exceed the amount of its Commitment. Each
Borrowing under this Section shall be in an aggregate principal amount of
$25,000,000 or any larger multiple of $1,000,000 (except that any such Borrowing
may be in the aggregate amount of the unused Commitments) and shall be made from
the several Banks ratably in proportion to their respective Commitments. Within
the foregoing limits, the Company may borrow under this Section, repay, or to
the extent permitted by Section 2.11, prepay Loans and reborrow at any time
during the Revolving Credit Period under this Section.

 

SECTION 2.02. Notice of Committed Borrowings. The Company shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
11:00 a.m. (New York City time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

 

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

 

(b) the aggregate amount (in Dollars) of such Borrowing,

 

(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans,

 

(d) in the case of a Fixed Rate Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period, and

 

(e) all then outstanding Alternative Currency Advances, identifying for each
such advance (i) the Alternative Currency for such advance, (ii) the date on
which the principal of such advance is payable, (iii) the principal amount of
such advance (in such Alternative Currency) and (iv) the Dollar Equivalent of
such advance.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.03. Money Market Borrowings.

 

(a) The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.01, the Company may, as set forth in this Section, request the Banks
during the Revolving Credit Period to make offers to make Money Market Loans to
the Company. The Banks may, but shall have no obligation to, make such offers
and the Company may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.

 

(b) Money Market Quote Request. When the Company wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit B hereto so as to be received no
later than (x) 11:00 a.m. (New York City time) on the fourth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) 10:00 a.m. (New York City time) on the Domestic Business
Day next preceding the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as the
Company and the Administrative Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Money Market Quote Request
for the first LIBOR Auction or Absolute Rate Auction for which such change is to
be effective) specifying:

 

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

(ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,

 

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,

 

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Rate, and

 

(v) all then outstanding Alternative Currency Advances, identifying for each
such advance (i) the Alternative Currency for such advance, (ii) the date on
which the principal of such advance is payable, (iii) the principal amount of
such advance (in such Alternative Currency) and (iv) the Dollar Equivalent of
such advance.

 

The Company may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Company and the Administrative Agent may agree) of any
other Money Market Quote Request.

 

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Company to each Bank to submit Money

 

Credit Agreement



--------------------------------------------------------------------------------

Market Quotes offering to make the Money Market Loans to which such Money Market
Quote Request relates in accordance with this Section.

 

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices specified
in or pursuant to Section 9.01 not later than (x) 9:30 a.m. (New York City time)
on the third Euro-Dollar Business Day prior to the proposed date of Borrowing,
in the case of a LIBOR Auction or (y) 9:30 a.m. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time and date as the Company and the Administrative
Agent may agree and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Money Market
Quotes submitted by the Administrative Agent (or any Affiliate of the
Administrative Agent) in the capacity of a Bank may be submitted, and may only
be submitted, if the Administrative Agent or such Affiliate notifies the Company
of the terms of the offer or offers contained therein not later than (x) one
hour prior to the deadline for the other Banks, in the case of a LIBOR Auction
or (y) 15 minutes prior to the deadline for the other Banks, in the case of an
Absolute Rate Auction. Subject to Articles III and VI, any Money Market Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the written instructions of the Company.

 

(ii) Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

 

(A) the proposed date of Borrowing,

 

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than, equal to or less
than the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger
multiple of $1,000,000 and (y) may not exceed the principal amount of Money
Market Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Money Market Loans for which
offers being made by such quoting Bank may be accepted,

 

(C) in the case of a LIBOR Auction, the margin above or below the applicable
LIBO Rate (the “Money Market Margin”) offered for each such Money Market Loan,
expressed as a percentage (rounded to the nearest 1/10,000th of 1%) to be added
to or subtracted from such base rate,

 

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded to the nearest 1/10,000th of 1%) (the “Money Market Rate”) offered for
each such Money Market Loan, and

 

(E) the identity of the quoting Bank.

 

Credit Agreement



--------------------------------------------------------------------------------

In addition, the quoting Bank shall inform the Company of any then applicable
withholding taxes and exemptions therefrom.

 

(iii) Any Money Market Quote shall be disregarded that:

 

(A) is not substantially in the form of Exhibit D hereto or does not specify all
of the information required by subsection (d)(ii);

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(D) arrives after the time set forth in subsection (d)(i).

 

(e) Notice to Company. The Administrative Agent shall promptly (but not later
than 9:45 a.m. (New York City time) on (x) the third Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or (y)
the proposed date of Borrowing, in the case of an Absolute Rate Auction) notify
the Company of the terms (x) of any Money Market Quote submitted by a Bank that
is in accordance with subsection (d) and (y) of any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Administrative Agent’s
notice to the Company shall specify (A) the aggregate principal amount of Money
Market Loans for which offers have been received for each Interest Period
specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Rates, as the case
may be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Money Market Loans for which offers in any single Money Market Quote
may be accepted.

 

(f) Acceptance and Notice by Company. Not later than (x) 10:30 a.m. (New York
City time) on the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 10:30 a.m. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time and date as the Company and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Company
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Company may accept any Money Market Quote in whole or in part, provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) the principal amount of each Money Market Borrowing must be $5,000,000 or a
larger multiple of $1,000,000,

 

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Rates, as the case may be, and

 

(iv) the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(g) Allocation by Agent. If offers are made by two or more Banks with the same
Money Market Margins or Money Market Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Money Market
Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in such multiples,
not greater than $1,000,000, as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amount of such offers. Determinations
by the Administrative Agent of the amounts of Money Market Loans shall be
conclusive in the absence of manifest error.

 

SECTION 2.04. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Company.

 

(b) Not later than 12:00 noon (New York City time) (or 1:00 p.m. (New York City
time) in the case of any Base Rate Borrowing) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Company at the Administrative Agent’s aforesaid
address.

 

(c) If any Bank makes a new Loan hereunder on a day on which the Company is to
repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b), or remitted by the Company to the
Administrative Agent as provided in Section 2.12, as the case may be.

 

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the

 

Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent, such Bank and the Company severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Company until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Company, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.07 and (ii) in the case of such Bank, the Federal Funds Rate. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

 

SECTION 2.05. Evidence of Indebtedness. (a) Each Bank shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Company to such Bank resulting from each Loan made by such Bank, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder, and setting forth the Commitments of the Banks.

 

(b) The Administrative Agent shall maintain records in which it shall record (i)
the amount of each Loan made hereunder and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Company to each Bank hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for account of the Banks and each
Bank’s share thereof.

 

(c) The entries made in the records maintained pursuant to subsection (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

 

(d) Any Bank may request that the Loans of such Bank to the Company be evidenced
by a single Note, in substantially the form of Exhibit A hereto with appropriate
modifications to reflect the fact that it evidences solely Loans of the relevant
Type, payable by the Company to the order of such Bank for the account of its
Applicable Lending Office. In such event, the Company shall prepare, execute and
deliver to such Bank a Note payable to such Bank (or, if requested by such Bank,
to such Bank and its registered assigns). Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.06) be represented by one or more Notes in such form
payable to the payee named therein (or, if such Note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.06. Maturity of Committed Loans and Money Market Loans. Each Loan
included in any Borrowing shall mature, and the principal amount thereof shall
be due and payable, on the last day of the Interest Period applicable to such
Borrowing. The Company hereby unconditionally promises to pay all unpaid
principal of each Loan included in such Borrowing on such day.

 

SECTION 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Base Rate
for such day plus, for any

 

Credit Agreement



--------------------------------------------------------------------------------

Commitment Utilization Day, the Applicable Additional Margin. Such interest
shall accrue and be payable quarterly in arrears on each Quarterly Date and on
the date of termination of the Commitments in their entirety (and, if later, the
date the Loans shall be paid in full). Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the applicable LIBO Rate plus,
for any Commitment Utilization Day, the Applicable Additional Margin. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

The “LIBO Rate” applicable to any Interest Period means the rate appearing on
Page 3750 of the Telerate Service (or any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent for purposes of providing quotations
of interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period, as the rate for the offering of
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the LIBO Rate
for such Interest Period shall be the rate at which U.S. Dollar deposits of
$10,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Person serving as Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M. (London time), two Euro-Dollar Business Days before the first day of
such Interest Period.

 

(c) Any overdue principal of any Euro-Dollar Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Applicable Margin plus, for any Commitment Utilization Day, the
Applicable Additional Margin plus the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum (as of the date of
determination) at which one-day (or, if such amount due remains unpaid more than
three Euro-Dollar Business Days, then for such other period of time not longer
than six months as the Administrative Agent may select) deposits in Dollars in
an amount approximately equal to such overdue payment due to the Person serving
as the Administrative Agent are offered to such Person in the London interbank
market for the applicable period determined as provided above (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the Base Rate for such day). Any
overdue interest on any Euro-Dollar Loan shall bear interest, payable on demand,
for each day from and including the date payment thereof is due to but excluding
the date of actual payment, at a rate per annum equal to the sum of 2% plus the
Base Rate for such day.

 

Credit Agreement



--------------------------------------------------------------------------------

(d) Subject to Section 8.01(a), each Money Market LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the LIBO Rate for such Interest
Period (determined in accordance with Section 2.07(b) as if the relevant Person
specified therein were to participate in the related Money Market Borrowing
ratably in proportion to its Commitment) plus (or minus) the Money Market Margin
quoted by the Bank making such Loan in accordance with Section 2.03. Each Money
Market Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Money Market Rate quoted by the Bank making such Loan in accordance with
Section 2.03. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
any Money Market Loan shall bear interest, payable on demand, at 2% above the
rate otherwise applicable thereto as specified in this paragraph. Any overdue
interest on any Money Market Loan shall bear interest, payable on demand, for
each day from and including the date payment thereof is due to but excluding the
date of actual payment, at a rate per annum equal to the sum of 2% plus the Base
Rate for such day.

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the participating Banks by telex, cable or fax of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

 

SECTION 2.08. Commitment Fees. The Company shall pay to the Administrative Agent
for the account of each Bank a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Bank during the period from and including the Effective Date
to but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date. Accrued commitment fees under this Section shall be
payable quarterly in arrears on each Quarterly Date and on the earlier of the
date the Commitments terminate and the Commitment Termination Date, commencing
on the first such date to occur after the date hereof.

 

SECTION 2.09. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, terminate at any time, or
proportionately and permanently reduce from time to time by an aggregate amount
of $10,000,000 or any larger multiple of $5,000,000, the aggregate amount of the
Commitments in excess of the sum of (x) the aggregate outstanding principal
amount of the Loans plus (y) the Dollar Equivalent of Alternative Currency
Advances then outstanding, provided that, after giving effect to such
termination or any such reduction, (i) the sum of the aggregate principal amount
of the Loans then outstanding plus the Dollar Equivalent of Alternative Currency
Advances outstanding shall not exceed the aggregate amount of the Commitments
and (ii) the aggregate principal amount of Committed Loans of each Bank then
outstanding shall not exceed the Commitment of such Bank. Upon receipt of such a
notice, the Administrative Agent shall promptly notify each Bank of the contents
thereof and of such Bank’s ratable share of such reduction (if such notice is a
notice of reduction) and such notice shall not thereafter be revocable by the
Company.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.10. Mandatory Termination of Commitments. The Commitments shall
terminate on the Commitment Termination Date and any Loans then outstanding
(together with accrued interest thereon) shall be due and payable on such date.

 

SECTION 2.11. Optional Prepayments. (a) The Company may, upon at least one
Domestic Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Money Market Borrowing bearing interest at the Base Rate
pursuant to Section 8.0l(a)) in whole at any time, or from time to time in part
in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Borrowing.

 

(b) Except as otherwise provided in subsection (a), the Company may, upon at
least five Domestic Business Days’ notice to the Administrative Agent, repay any
Committed Borrowing in whole at any time, by paying the principal amount to be
prepaid together with (x) accrued interest thereon to the date of prepayment and
(y) all losses and expenses (if any) relating thereto which are (i) determined
pursuant to Section 2.13 and (ii) notified to the Company by the relevant Bank
at least one Domestic Business Day prior to the date of such prepayment,
provided that the failure of any Bank to so notify the Company of the amount of
any such loss or expense shall not relieve the Company of its obligation to pay
the same. Each such optional prepayment shall be applied to prepay ratably the
Loans of the several Banks included in such Borrowing.

 

(c) Except as provided in Section 8.02, the Company may prepay all or any
portion of the principal amount of any Money Market Borrowing (other than a
Money Market Loan bearing interest at the Base Rate) prior to the maturity
thereof if the Company obtains the consent of each Bank which made a Money
Market Loan included in such Borrowing and pays the principal amount to be
prepaid together with (x) accrued interest thereon to the date of prepayment and
(y) all losses and expenses (if any) relating thereto which are (i) determined
pursuant to Section 2.13 and (ii) notified to the Company by the relevant Bank
at least one Domestic Business Day prior to the date of such prepayment,
provided that the failure of any Bank to so notify the Company of the amount of
any such loss or expense shall not relieve the Company of its obligation to pay
the same (which payment shall be made not later than one Domestic Business Day
following notice to the Company from such Bank). Each such optional prepayment
shall be applied to prepay ratably the Money Market Loans of the several Banks
included in such Money Market Borrowing.

 

(d) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Company.

 

SECTION 2.12. General Provisions as to Payments. (a) The Company shall make each
payment of principal of, and interest on, the Loans and of fees hereunder, not
later than 1:00 p.m. (New York City time) on the date when due, in Federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in

 

Credit Agreement



--------------------------------------------------------------------------------

Section 9.01, without set-off or counterclaim. The Administrative Agent will
promptly distribute to each Bank its ratable share (if any) of each such payment
received by the Administrative Agent for the account of the Banks. Whenever any
payment of principal of, or interest on, the Base Rate Loans or of fees shall be
due on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day. Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Money Market Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to any Bank hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Company shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

 

SECTION 2.13. Funding Losses. If the Company makes any payment of principal with
respect to any Fixed Rate Loan (pursuant to Article VI or VIII or otherwise) on
any day other than the last day of the Interest Period applicable thereto, or
the end of an applicable period fixed pursuant to Section 2.07(b), or if the
Company fails to borrow any Fixed Rate Loans after notice has been given to any
Bank in accordance with Section 2.04(a), or if the Company prepays all or any
portion of the principal amount of any Money Market Loan pursuant to Section
2.11(c), the Company shall reimburse each Bank within 15 days after demand for
any resulting loss or expense incurred by it (or by an existing or prospective
participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to the Company a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

 

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.15. Alternative Currency Advances. (a) Requests for Offers. From time
to time after the Effective Date and prior to the Commitment Termination Date
the Company may request any or all of the Banks to make offers to make
Alternative Currency Advances to the Company. Each Bank may, but shall have no
obligation to, make such offers on terms and conditions as are satisfactory to
such Bank, and the Company may, but shall have no obligation to, accept any such
offers. Each Alternative Currency Advance shall be subject to the conditions of
clauses (b) through (d), inclusive, of Section 3.01 and to such other conditions
as are agreed upon by the Company and the Bank making such Advance, and the
making of any Alternative Currency Advance shall be deemed to be a
representation and warranty by the Company on the date thereof as to the facts
specified in such clauses (b) through (d), inclusive.

 

(b) Promissory Notes; Status as Loans. Each Alternative Currency Advance shall
be evidenced by a single promissory note of the Company in an amount equal to
the aggregate principal amount of such Alternative Currency Advance, such
promissory note shall otherwise be in substantially the form of Exhibit A. An
Alternative Currency Advance shall not be a Loan (as defined in Section 1.01
hereof) and a promissory note issued pursuant to this subsection (b) shall not
be a Note (as defined in such Section 1.01); provided that, for the purposes of
Sections 2.08(a) and (c), 2.10, 3.01(b), (c) and (d), 5.01(c)(ii), 5.11,
6.01(a), 8.03(a), 8.05, 9.03, 9.05 and 9.06 of this Agreement and of the first
clause of Article V, an Alternative Currency Advance shall be a Loan and a
promissory note issued in connection therewith shall be a Note; provided,
further, that for the purposes of Sections 2.13, 8.03(a) and 8.05, an
Alternative Currency Advance shall be deemed to be a Fixed Rate Loan.

 

(c) Reports to Agent. The Company shall deliver to the Administrative Agent and
each of the Banks a report in respect of each Alternative Currency Advance (an
“Alternative Currency Advance Report”) on the date on which (1) such Alternative
Currency Advance is made, (2) any Borrowing is to be made, if any Alternative
Currency Advance is then outstanding, (3) the Commitments are to be reduced
pursuant to Section 2.09 and (4) any principal amount of any Alternative
Currency Advance is to be repaid, specifying for such Alternative Currency
Advance:

 

(i) the date on which such advance was or is being made or on which such amount
of principal is to be repaid;

 

(ii) the Alternative Currency of such advance;

 

(iii) the principal amount of such advance or principal repayment (in such
Alternative Currency);

 

(iv) the Dollar Equivalent of the advance then made or remaining after such
principal repayment; and

 

(v) the Dollar Equivalent of all Alternative Currency Advances then outstanding
after giving effect to such advance or principal repayment.

 

Credit Agreement



--------------------------------------------------------------------------------

Each Alternative Currency Advance Report shall be delivered to the
Administrative Agent and each of the Banks by 10:00 a.m. (New York City time) on
the date on which it is required to be delivered.

 

(d) Maturity; No Prepayment. Each Alternative Currency Advance shall mature, and
the principal amount thereof shall be due and payable, on the earlier to occur
of (i) the Commitment Termination Date and (ii) the maturity date of such
Alternative Currency Advance agreed to by the Company requesting such advance
and the Bank making such advance. No Alternative Currency Advance may be prepaid
without the prior written consent of the Bank which made such Alternative
Currency Advance.

 

ARTICLE III

 

CONDITIONS

 

SECTION 3.01. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;

 

(b) the fact that, immediately after such Borrowing, the sum of (i) the
aggregate outstanding principal amount of the Loans (including, without
limitation, Money Market Loans) plus (ii) the aggregate Dollar Equivalent of all
Alternative Currency Advances then outstanding (including any Alternative
Currency Advance made or being made on such date) will not exceed the aggregate
amount of the Commitments;

 

(c) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and

 

(d) the fact that the representations and warranties of the Company contained in
this Agreement (other than the representations and warranties set forth in
Sections 4.04(e) and 4.05 as to any matter which has theretofore been disclosed
in writing by the Company to the Banks) shall be true on and as of the date of
such Borrowing (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), provided
that the exception in the first parenthetical phrase in this clause shall not
apply in the case of a Borrowing on the Effective Date or with respect to the
certificate under clause (e) of Section 3.02.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.02. Effectiveness. This Agreement shall become effective on the first
date that all of the following conditions shall have been satisfied (or waived
in accordance with Section 9.05):

 

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the Persons listed on the signature pages hereto (or, in the case of any Bank as
to which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex or other
written confirmation from such Bank of execution and delivery of a counterpart
hereof by such Bank);

 

(b) receipt by the Administrative Agent, for each Bank that has requested a Note
to evidence the Loans of such Bank, of a duly executed Note, dated the Effective
Date complying with the provisions of Section 2.05;

 

(c) receipt by the Administrative Agent of an opinion of Dennis L. Schoff, Esq.,
General Counsel of the Company, substantially in the form of Exhibit E hereto;

 

(d) receipt by the Administrative Agent of an opinion of Milbank, Tweed, Hadley
& McCloy LLP, special New York counsel to JPMCB, substantially in the form of
Exhibit F hereto;

 

(e) receipt by the Administrative Agent of a certificate, dated the Effective
Date and signed by a senior financial officer of the Company, certifying as to
the matters set forth in clauses (c) and (d) of Section 3.01;

 

(f) receipt by the Administrative Agent of a copy of the resolutions of the
Board of Directors of the Company, in form and substance satisfactory to the
Administrative Agent, authorizing the execution, delivery and performance of
this Agreement and the Notes;

 

(g) receipt by the Administrative Agent of a certificate of a senior financial
officer of the Company stating that (i) the Company shall have paid all amounts
owing under the Second Amended and Restated 364-Day Credit Agreement dated as of
December 12, 2002 among the Company, the banks party thereto and JPMCB as
administrative agent thereunder and (ii) all commitments thereunder have
terminated;

 

(h) receipt by the Administrative Agent of all documents, opinions and
instruments as it may reasonably request relating to the existence of the
Company, the corporate authority for and the validity and enforceability of this
Agreement and the Notes, and any other matters related hereto, all in form and
substance satisfactory to the Administrative Agent; and

 

(i) receipt by the Administrative Agent for account of itself, the Banks and the
Lead Arranger listed on the cover page of this Agreement, as the case may be, of
all fees required to be paid, and all expenses required to be paid or reimbursed
for which invoices have been presented (including, without limitation, fees and
disbursements of counsel to JPMCB), on or before the Effective Date;

 

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
3:00 p.m. (New York City time)

 

Credit Agreement



--------------------------------------------------------------------------------

December 11, 2003 or such later date as may be agreed in writing by the Company
and all of the Banks. The Administrative Agent shall promptly notify the Company
and the Banks of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

SECTION 4.01. Corporate Existence and Power. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Indiana, and
has all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

SECTION 4.02. Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
Notes to which it is a party are within the Company’s corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the articles of incorporation or by-laws of the Company or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any of its Restricted Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Restricted Subsidiaries.

 

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and the Notes of the Company, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Company, in each case enforceable in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

SECTION 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2002 and the
related consolidated statements of income, cash flows and shareholders’ equity
for the fiscal year then ended, reported on by Ernst & Young LLP and set forth
in the Company’s 2002 Form 10-K, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for such fiscal year.

 

(b) The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of September 30, 2003 and the related unaudited
consolidated statements of income, cash flows and shareholders’ equity for the
nine months then ended, set forth in the Company’s quarterly report for the
fiscal quarter ended September 30, 2003 as filed with the Securities and
Exchange Commission on Form l0-Q, a copy of which has been delivered

 

Credit Agreement



--------------------------------------------------------------------------------

to the Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
changes in financial position for such nine month period (subject to normal
year-end adjustments).

 

(c) A copy of a duly completed and signed Annual Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the year ended
December 31, 2002 has been delivered to the Administrative Agent on behalf of
each of the Banks and fairly presents, in accordance with statutory accounting
principles, the information contained therein.

 

(d) A copy of a duly completed and signed Quarterly Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the quarter
ended September 30, 2003 has been delivered to the Administrative Agent on
behalf of each of the Banks and fairly presents, in accordance with statutory
accounting principles, the information contained therein.

 

(e) Since December 31, 2002 and as of the Effective Date, there has been no
material adverse change in the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.

 

SECTION 4.05. Litigation. As of the Effective Date, there is no action, suit or
proceeding pending against, or to the knowledge of the Company threatened
against, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official (a) in which there is a reasonable
possibility of an adverse decision in an amount in excess of $100,000,000
(exclusive of reserves and insurance recoveries relating thereto) which could
materially adversely affect the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, or (b) which in any manner draws into
question the validity or enforceability of this Agreement or the Notes.

 

SECTION 4.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan, (ii)
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.07. Taxes. United States Federal income tax returns of the Company and
its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 1995. The Company and its Subsidiaries have filed all income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or, except for any
such taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been made, pursuant to any assessment received
by the Company or any Subsidiary. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of taxes are, in the
opinion of the Company, adequate.

 

SECTION 4.08. Subsidiaries. Each of the Company’s Restricted Subsidiaries is a
corporation duly incorporated, validly existing and (except where such concept
is not applicable) in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

SECTION 4.09. Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 4.10. Obligations to be Pari Passu. The Company’s obligations under this
Agreement and the Notes to which it is a party rank pari passu as to priority of
payment and in all other respects with all other unsecured and unsubordinated
Debt of the Company.

 

SECTION 4.11. No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Restricted Subsidiary is a
party or by which either the Company or any Restricted Subsidiary or any of
their respective assets is bound.

 

SECTION 4.12. Restricted Subsidiaries. Set forth as Schedule II hereto is a
true, correct and complete list of each Restricted Subsidiary as of the date
hereof.

 

SECTION 4.13. Environmental Matters. The Company has reasonably concluded that
Environmental Laws are unlikely to have a material adverse effect on the
business, consolidated financial condition, consolidated results of operations
or prospects of the Company and its Consolidated Subsidiaries, considered as a
whole.

 

SECTION 4.14. Full Disclosure. All written information heretofore furnished by
the Company to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified. To the best of its
knowledge, the Company has disclosed to the Banks in writing any and all facts
which materially and adversely affect or may materially and adversely affect (to
the extent the Company can now reasonably foresee) the business, consolidated
financial condition or consolidated results of operations of the Company and its
Consolidated Subsidiaries, taken as a

 

Credit Agreement



--------------------------------------------------------------------------------

whole, or the ability of the Company to perform its obligations under this
Agreement or the Notes to which it is a party.

 

ARTICLE V

 

COVENANTS

 

The Company agrees that, so long as any Bank has any Commitment hereunder or any
amount payable under any Loan remains unpaid:

 

SECTION 5.01. Information. The Company will deliver to each of the Banks:

 

(a) within 90 days after the end of each fiscal year of the Company, if and only
to the extent not duplicative of information otherwise provided pursuant to
clause (i) below, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and shareholders’ equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;

 

(b) within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, if and only to the extent not duplicative of
information otherwise provided pursuant to clause (i) below, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income, cash flows and
shareholders’ equity for such quarter and for the portion of the Company’s
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency with the most recent audited consolidated
financial statements of the Company and its Consolidated Subsidiaries delivered
to the Banks (except for changes concurred in by the Company’s independent
public accountants) by the chief financial officer or the chief accounting
officer of the Company;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above (whether delivered as provided therein
or pursuant to clause (i) below), a certificate of the chief financial officer
or the chief accounting officer of the Company (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Sections 5.07, 5.08 and 5.09 on the date of
such financial statements and (ii) stating that such chief financial officer or
chief accounting officer, as the case may be, has no knowledge of any Default
existing on the date of such certificate or, if such chief financial officer or
chief accounting officer has knowledge of the existence on such date

 

Credit Agreement



--------------------------------------------------------------------------------

of any Default, setting forth the details thereof and the action which the
Company is taking or proposes to take with respect thereto;

 

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above (whether delivered as provided therein or
pursuant to clause (i) below), a statement of the firm of independent public
accountants which reported on such statements (i) as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer’s certificate delivered simultaneously therewith pursuant to clause (c)
above;

 

(e) within 120 days after the end of each fiscal year of each Insurance
Subsidiary, a copy of a duly completed and signed Annual Statement (or any
successor form thereto) required to be filed by such Insurance Subsidiary with
the governmental body, agency or official which regulates insurance companies in
the jurisdiction in which such Insurance Subsidiary is domiciled, in the form
submitted to such governmental body, agency or official;

 

(f) within 60 days after the end of each of the first three fiscal quarters of
each Insurance Subsidiary, a copy of a duly completed and signed Quarterly
Statement (or any successor form thereto) required to be filed by such Insurance
Subsidiary with the governmental body, agency or official which regulates
insurance companies in the jurisdiction in which such Insurance Subsidiary is
domiciled, in the form submitted to such governmental body, agency or official;

 

(g) forthwith upon learning of the occurrence of any Default, a certificate of
the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(h) promptly upon the mailing thereof to the shareholders of the Company
generally, if and only to the extent not duplicative of information otherwise
provided pursuant to clause (i) below, copies of all financial statements,
reports and proxy statements so mailed;

 

(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the Securities and Exchange Commission;

 

(j) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any

 

Credit Agreement



--------------------------------------------------------------------------------

Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer, any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the Company setting forth details as to such occurrence and action, if any,
which the Company or applicable member of the ERISA Group is required or
proposes to take;

 

(k) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

 

(l) from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent, at the request
of any Bank, may reasonably request.

 

SECTION 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities, including,
without limitation, tax liabilities, except where the same may be contested in
good faith by appropriate proceedings, and will maintain, and will cause each
Restricted Subsidiary to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.

 

SECTION 5.03. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause each Restricted Subsidiary to continue, to engage in
business of the same general type as conducted by the Company and its Restricted
Subsidiaries, taken as a whole, on the date hereof and will preserve, renew and
keep in full force and effect, and will cause each Restricted Subsidiary to
preserve, renew and keep in full force and effect, their respective corporate
existence and their respective rights, privileges, licenses and franchises
which, in the judgment of the Board of Directors of the Company, are necessary
or desirable in the normal conduct of business.

 

SECTION 5.04. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Restricted Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

 

(b) The Company will maintain, and will cause each of its Restricted
Subsidiaries to maintain (either in the name of the Company or in such
Subsidiary’s own name)

 

Credit Agreement



--------------------------------------------------------------------------------

with financially sound and responsible insurance companies, insurance on all
their respective properties and against at least such risks, in each case in at
least such amounts (and with such risk retentions) as are usually insured
against in the same general area by companies of established repute engaged in
the same or a similar business; and the Company will furnish to the Banks, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

 

SECTION 5.05. Compliance with Laws. The Company will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

SECTION 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Restricted Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and, subject in all
cases to Section 9.11, will permit, and will cause each Restricted Subsidiary to
permit, representatives of any Bank to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees, actuaries and independent public
accountants, all upon reasonable notice, at such reasonable times during
ordinary business hours and as often as may reasonably be desired; provided that
neither the Company nor any of its Subsidiaries shall be required to disclose
any information subject to its attorney-client privilege.

 

SECTION 5.07. Minimum Adjusted Consolidated Net Worth. The Company will not
permit at any time Adjusted Consolidated Net Worth to be less than the sum of
(i) $3,500,000,000 plus (ii) 50% of the consolidated net income of the Company
and its Consolidated Subsidiaries for each fiscal quarter ending on or after
December 31, 2002; provided that in calculating such consolidated net income for
any fiscal quarter the impact thereon of FIN 46 and DIG B36 shall be excluded.
For purposes of this Section, if, for any such quarter, consolidated net income
of the Company and its Consolidated Subsidiaries shall be less than zero, the
amount calculated pursuant to clause (ii) above for such fiscal quarter shall be
zero.

 

SECTION 5.08. Adjusted Debt to Total Capitalization Ratio. The Company will not
permit, at any time that a Ratings Event shall have occurred and be continuing,
Adjusted Total Indebtedness to exceed 35% of the sum of (i) Adjusted Total
Indebtedness plus (ii) Adjusted Consolidated Net Worth. For purposes of this
Section, a “Ratings Event” shall have occurred if the Company’s senior unsecured
and non-credit enhanced long-term debt is not rated at least A- from S&P or A3
from Moody’s.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.09. Negative Pledge. Neither the Company nor any Restricted Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
$15,000,000;

 

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary and not created in contemplation or as a result of such
event;

 

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

 

(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or another Restricted Subsidiary
and not created in contemplation or as a result of such event;

 

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or another Restricted Subsidiary and not created in contemplation or as
a result of such acquisition;

 

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased beyond the then outstanding
principal amount thereof and is not secured by any additional assets;

 

(g) Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt, (ii) do not secure any obligation in an
amount exceeding $10,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

 

(h) Liens created by any Restricted Subsidiary as security for Debt owing to the
Company;

 

(i) Liens created by the Company as security for Debt owing to Subsidiaries, but
only if the only security for such Debt consists of Investments acquired by the
Company solely from the proceeds of such Debt;

 

(j) Liens on cash and cash equivalents securing Derivative Financial Products,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;

 

(k) in addition to the Liens permitted by clauses (a) through (j), inclusive,
and (1) and (m) of this Section, a Lien on any asset securing Debt of the
Company or any

 

Credit Agreement



--------------------------------------------------------------------------------

Restricted Subsidiary, in an aggregate outstanding principal amount at no time
exceeding $10,000,000;

 

(1) in addition to the Liens permitted by clauses (a) through (k), (m) and (n)
of this Section, any Lien on real property leased by the Company or any
Restricted Subsidiary pursuant to a capital lease (which capital lease was
entered into in connection with a sale leaseback transaction whereby the Company
or such Restricted Subsidiary, as the case may be, was the seller) securing Debt
of the Company or such Restricted Subsidiary, as the case may be, in an
aggregate outstanding principal amount at no time exceeding $50,000,000;

 

(m) Liens in favor of UNUM Life Insurance Company or First UNUM Life Insurance
Company on up to $4,500,000,000 of assets transferred to Subsidiaries in
connection with the purchase by such Subsidiaries of the tax sheltered annuity
business of UNUM Life Insurance Company and First UNUM Life Insurance Company;
and

 

(n) Liens on cash and other property as security for the reimbursement and other
obligations in respect of letters of credit issued for account of the Company or
any of its Subsidiaries under the Third Amended and Restated Letter of Credit
and Reimbursement Agreement dated as of the date hereof (as amended and in
effect from time to time) or any successor agreement thereto.

 

SECTION 5.10. Consolidations, Mergers and Sales of Assets. The Company will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (A) the
Company is the corporation surviving such merger and (B) immediately after
giving effect to such merger, no Default shall have occurred and be continuing.

 

SECTION 5.11. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Company for general corporate purposes. None of
such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulations T, U and X.

 

SECTION 5.12. Obligations to be Pari Passu. The Company’s obligations under this
Agreement and the Notes to which it is a party will rank at all times pari passu
as to priority of payment and in all other respects with all other unsecured and
unsubordinated Debt of the Company with the exception of those obligations that
are mandatorily preferred by law and not by contract.

 

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI

 

DEFAULTS

 

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) (x) the Company shall fail to pay when due any principal of any Loan and or
(y) the Company shall fail to pay when due any interest on any Loan or any fees
or any other amounts payable hereunder and such failure under this clause (y)
shall continue for four Domestic Business Days;

 

(b) the Company shall fail to observe or perform any covenant contained in
Sections 5.07 through 5.12, inclusive;

 

(c) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Company by
the Administrative Agent at the request of any Bank;

 

(d) any representation, warranty, certification or statement made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);

 

(e) the Company or any Subsidiary (other than a Newly Acquired Subsidiary) shall
fail to make any payment in respect of any Debt (other than the Notes and any
Debt solely of a Newly Acquired Subsidiary existing at the time such Person
becomes a Subsidiary and not created in contemplation of such event (“Newly
Acquired Subsidiary Debt”)) having a principal amount then outstanding of not
less than $25,000,000 when due and such failure shall continue beyond any
applicable grace period or the Company or any Subsidiary (other than a Newly
Acquired Subsidiary) shall fail to make any payment in an amount at least equal
to $25,000,000 in respect of any Derivative Financial Product when due and such
failure shall continue beyond any applicable grace period;

 

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Debt (other than the Notes and Newly Acquired Subsidiary Debt)
having a principal amount then outstanding of not less than $25,000,000 of the
Company or any Subsidiary or enables (or, with the giving of notice or lapse of
time or both, would enable) the holder of such Debt or any Person acting on such
holder’s behalf to accelerate the maturity thereof;

 

(g) the Company or any Restricted Subsidiary (other than a Newly Acquired
Subsidiary) shall commence a voluntary case or other proceeding seeking
rehabilitation, dissolution, conservation, liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver,

 

Credit Agreement



--------------------------------------------------------------------------------

conservator, custodian or other similar official of it or any substantial part
of its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary (other than a Newly Acquired Subsidiary)
seeking rehabilitation, dissolution, conservation, liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against the
Company or any such Restricted Subsidiary under the federal bankruptcy laws as
now or hereafter in effect; or any governmental body, agency or official shall
apply for, or commence a case or other proceeding to seek, an order for the
rehabilitation, conservation, dissolution or other liquidation of the Company or
any such Restricted Subsidiary or of the assets or any substantial part thereof
of the Company or any such Restricted Subsidiary or any other similar remedy;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c) (5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $50,000,000;

 

(j) a judgment or order for the payment of money in excess of the greater of (i)
$100,000,000 or (ii) 3% of the consolidated shareholders’ equity of the Company
and its Consolidated Subsidiaries (after (without duplication) the actual
amounts of insurance recoveries, offsets and contributions received and amounts
thereof not yet received but which the insurer thereon has acknowledged in
writing its obligation to pay) shall be rendered against the Company or any
Restricted Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of 90 days after entry of such judgment (and, for purposes
of this clause, a judgment shall be stayed if, among other things, an appeal is
timely filed and such judgment cannot be enforced);

 

Credit Agreement



--------------------------------------------------------------------------------

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 20% or more of the outstanding shares of
common stock of the Company; or, during any period of 12 consecutive calendar
months, individuals who were directors of the Company on the first day of such
period shall cease to constitute a majority of the board of directors of the
Company;

 

(l) the occurrence of any “Event of Default” under (and as defined in) the
5-Year Credit Agreement dated as of December 15, 2000 among the Company, LN(UK),
the banks party thereto and JPMCB, as administrative agent (as amended and in
effect from time to time), or any successor agreement thereto;

 

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take either or both of the following actions, at
the same or different times: (i) terminate the Commitments and they shall
thereupon terminate, and (ii) declare the Loans then outstanding (together with
accrued interest thereon) to be, and the Loans (together with accrued interest
thereon) shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; provided that in the case of any of the Events of
Default specified in clause (g) or (h) above with respect to the Company,
without any notice to the Company or any other act by the Administrative Agent
or the Banks, the Commitments shall thereupon terminate and the Loans (together
with accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company.

 

SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

 

SECTION 6.03. Alternative Currency Advances. The Company agrees, in addition to
the provisions of Section 6.01, that upon the occurrence and during the
continuance of any Event of Default any Bank which has made an Alternative
Currency Advance may, by notice to the Company and the Administrative Agent,
declare such Alternative Currency Advance (together with accrued interest
thereon) to be, and the same shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company; provided that, in the case of any of the
Events of Default specified in clause (g) or (h) of Section 6.01, with respect
to the Company, without any notice to the Company or any other act by such Bank,
all of the Alternative Currency Advances (together with accrued interest
thereon) made to the Company by any Bank shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company. If the Administrative Agent receives any
notice from a Bank pursuant to the previous sentence, then it will promptly give
notice thereof to the other Banks.

 

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

 

SECTION 7.02. Agent’s Fee. The Company shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.

 

SECTION 7.03. Agent and Affiliates. JPMCB shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and JPMCB
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

 

SECTION 7.04. Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by the Company to the Administrative Agent
at such time, but is voluntarily furnished by the Company to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

 

SECTION 7.05. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

SECTION 7.06. Liability of Agent. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Bank. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible to any Bank for or have any duty to any Bank to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the

 

Credit Agreement



--------------------------------------------------------------------------------

performance or observance of any of the covenants or agreements of the Company;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be delivered to the Administrative Agent; (iv) the
validity, effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith; (v) any Alternative
Currency Advance or any action or failure to act relating thereto; (vi) the
existence or possible existence of any Default; (vii) the financial condition of
the Company or any of the Company’s Subsidiaries; or (viii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.

 

SECTION 7.07. Indemnification. Each Bank shall, ratably in accordance with its
initial Commitment, indemnify the Administrative Agent (to the extent not
reimbursed by the Company) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from the Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks pro rata against any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action.

 

SECTION 7.08. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

SECTION 7.09. Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be satisfactory
to the Company, provided that no Default is continuing. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $100,000,000 and (unless a Default has occurred and is
continuing) shall otherwise be subject to the consent of the Company, which
consent shall not be unreasonably withheld. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties

 

Credit Agreement



--------------------------------------------------------------------------------

and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.

 

SECTION 7.10. Delegation to Affiliates. The Company and the Banks agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles VII and IX.

 

SECTION 7.11. Lead Arranger and Other Agents. Notwithstanding anything herein to
the contrary, the Lead Arranger and any Syndication Agent listed on the cover
page of this Agreement shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement in its capacity as such, except in
its respective capacity, if any, as a Bank.

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Fixed Rate Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, or

 

(b) the Required Banks advise the Administrative Agent that the LIBO Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Fixed Rate Loans for such Interest
Period,

 

the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Fixed Rate Loans shall be suspended. Unless the
Company notifies the Administrative Agent at least two Domestic Business Days
before the date of any Fixed Rate Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
Fixed Rate Borrowing is a Committed Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing and (ii) if such Fixed Rate Borrowing is a Money
Market LIBOR Borrowing, the Money Market LIBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.

 

SECTION 8.02. Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central

 

Credit Agreement



--------------------------------------------------------------------------------

bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Euro-Dollar Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, continue,
maintain or fund its Euro-Dollar Loans and such Bank shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Company, whereupon until such Bank notifies
the Company and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make Euro-Dollar
Loans shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. If such Bank shall determine that it may not lawfully continue to maintain
and fund any of its outstanding Euro-Dollar Loans to maturity and shall so
specify in such notice, the Company shall immediately prepay in full the then
outstanding principal amount of each such Euro-Dollar Loan, together with
accrued interest thereon. Concurrently with prepaying each such Euro-Dollar
Loan, the Company shall borrow a Base Rate Loan in an equal principal amount
from such Bank (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and
such Bank shall make such a Base Rate Loan.

 

SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or any obligation to make Committed
Loans or (y) the date of the related Money Market Quote, in the case of any
Money Market Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Fixed Rate Loans, its Notes
or its obligation to make Fixed Rate Loans and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Fixed Rate Loan, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within 15 days after demand by such
Bank (with a copy to the Administrative Agent), the Company shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction.

 

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any applicable law, rule or regulation regarding capital adequacy, or
any change in the interpretation

 

Credit Agreement



--------------------------------------------------------------------------------

or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank (with
a copy to the Administrative Agent), the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction.

 

(c) Each Bank will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder and, in reasonable detail, such Bank’s
computation of such amount or amounts, shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

SECTION 8.04. Base Rate Loans Substituted for Affected Fixed Rate Loans. If (i)
the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

 

(a) all Loans which would otherwise be made, or continued, by such Bank as
Euro-Dollar Loans shall be made instead as, or converted into, Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Fixed Rate Loans of the other Banks), and

 

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.

 

SECTION 8.05. Taxes. (a) For purposes of this Section, the following terms have
the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
the Company pursuant to this Agreement or under any Note, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on its net income, and franchise or similar taxes imposed
on it, by a jurisdiction under the laws of which such Bank or

 

Credit Agreement



--------------------------------------------------------------------------------

the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located (all such excluded taxes being hereinafter
referred to as “Domestic Taxes”). If the form provided by a Bank pursuant to
Section 8.05(d) at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero, any
United States interest withholding tax at such rate imposed on payments by the
Company under this Agreement or under any Note shall be excluded from the
definition of “Taxes”.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.

 

(b) Any and all payments by the Company to or for the account of any Bank or the
Administrative Agent hereunder or under any Note shall be made without deduction
or withholding for any Taxes or Other Taxes; provided that, if the Company shall
be required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company shall make such deductions or withholdings, (iii) the Company shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Company shall promptly
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof, and,
if such receipt relates to Taxes or Other Taxes in respect of a sum payable to
any Bank, the Administrative Agent shall promptly deliver such original or
certified copy to such Bank.

 

(c) The Company agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section), whether or not correctly or legally imposed, paid by such
Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. In addition, the Company agrees to indemnify each Bank and the
Administrative Agent for all Domestic Taxes of such Bank or the Administrative
Agent (calculated based on a hypothetical basis at the maximum marginal rate for
a corporation) and any liability (including penalties, interest and expenses to
the extent not attributable to the gross negligence or willful misconduct of
each Bank or the Administrative Agent, as the case may be) arising therefrom or
with respect thereto, in each case to the extent that such Domestic Taxes result
from any payment or indemnification pursuant to this Section for any taxes
imposed by any jurisdiction for which the Company is responsible under Sections
8.05(a), (b) or (c). This indemnification shall be paid within 30 days after
such Bank or Agent, as the case may be, makes demand therefor.

 

(d) At least five Domestic Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Bank, each Bank
that is not

 

Credit Agreement



--------------------------------------------------------------------------------

incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to each of the Company and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, certifying in either case that such Bank is entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any United States federal income taxes. Each Bank which so delivers a Form
W-8BEN or W-8ECI further undertakes to deliver to each of the Company and the
Administrative Agent two additional copies of such form (or successor form) on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Company or the Administrative Agent, in each case
certifying that such Bank is entitled to receive payments under this Agreement
and the Notes without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Bank from duly completing and delivering any such
form with respect to it and such Bank advises the Company and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(e) For any period with respect to which a Bank has failed to provide the
Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax; provided
that if a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Company shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such Taxes.

 

(f) If the Company is required to pay additional amounts to or for the account
of any Bank pursuant to this Section as a result of a change of law occurring
after the date hereof, then such Bank, at the request of the Company, will
change the jurisdiction of its Applicable Lending Office if, in the sole
judgment of such Bank, such change (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.

 

(g) Each Bank and the Administrative Agent shall, at the request of the Company,
use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent.

 

Credit Agreement



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing, nothing in this Section shall interfere with
the rights of any Bank to conduct its fiscal or tax affairs in such manner as it
deems fit.

 

SECTION 8.06. Regulation D Compensation. For so long as any Bank maintains
reserves against “Eurocurrency liabilities” (or any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of such Bank to United
States residents), and as a result the cost to such Bank (or its Euro-Dollar
Lending Office) of making or maintaining its Euro-Dollar Loans is increased,
then such Bank may require the Company to pay, contemporaneously with each
payment of interest on the Euro-Dollar Loans, additional interest on the related
Euro-Dollar Loan of such Bank at a rate per annum up to but not exceeding the
excess of (i) (A) the applicable LIBO Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable LIBO Rate. Any Bank
wishing to require payment of such additional interest (x) shall so notify the
Company and the Administrative Agent, in which case such additional interest on
the Euro-Dollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Dollar Business Days after the giving of such notice and (y)
shall furnish to the Company at least five Euro-Dollar Business Days prior to
each date on which interest is payable on the Euro-Dollar Loans an officer’s
certificate setting forth the amount to which such Bank is then entitled under
this Section (which shall be consistent with such Bank’s good faith estimate of
the level at which the related reserves are maintained by it). Each such
certificate shall be accompanied by such information as the Company may
reasonably request as to the computation set forth therein.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing, or by electronic communication, if arrangements
for doing so have been approved by such party) and shall be given to such party:
(x) in the case of the Company or the Administrative Agent, at its address or
telex or telecopier number set forth on its respective signature page hereof,
(y) in the case of any Bank, at its address or telex or telecopier number set
forth in its Administrative Questionnaire or (z) in the case of any party, such
other address or telex or telecopier number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (i) if given by telex,
when such telex is transmitted to the telex number specified in this Section and
the appropriate answerback is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid and return receipt requested, (iii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iv) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 9.03. Expenses; Indemnification; Non-Liability of Banks. (a) The Company
shall pay (i) all out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including fees and
disbursements of counsel including costs allocated to in-house counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

 

(b) The Company agrees to indemnify the Administrative Agent and each Bank,
their Affiliates and the respective directors, officers, agents, advisors and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel and costs of settlement, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction or for the breach by such
Indemnitee of its obligations hereunder.

 

SECTION 9.04. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Company other than its
indebtedness under the Notes. The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Banks or by the
Administrative Agent (with the consent of the Required Banks) (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that the Administrative Agent may, with the
consent of the Company (which shall not be unreasonably withheld), specify by
notice to the Banks modifications in the procedures set forth in Section 2.03;
and provided, further, that the consent of each Bank affected thereby shall be
required with respect to any amendment, waiver or modification that (i)
increases the amount or extends the expiry date of the Commitment of any Bank or
subjects any Bank to any additional obligation, (ii) reduces the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpones the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder, or (iv) alters the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Banks; and provided, further, that the consent of 100% of the Banks shall be
required with respect to any change in the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement.

 

SECTION 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the Company may not
assign or otherwise transfer any of its rights or obligations under this
Agreement, without the prior written consent of the Banks.

 

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Company and the
Administrative Agent, such Bank shall remain solely responsible for the
performance of its obligations hereunder, and the Company and the Administrative
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement
pursuant to which any Bank may grant such a participating interest shall provide
that such Bank shall retain the sole right and responsibility to enforce the
obligations of the Company hereunder including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv), (x) or (y) of Section 9.05 without
the consent of the Participant. The Company agrees that each Participant shall,
to the extent provided in its participation agreement, be entitled to the
benefits of Article VIII with respect to its participating interest. An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b).

 

(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption executed by such Assignee and such transferor

 

Credit Agreement



--------------------------------------------------------------------------------

Bank, with (and subject to) the consent of the Company, which shall not be
unreasonably withheld, and the Administrative Agent, which shall not be
unreasonably withheld; provided that (i) if an Assignee is an Affiliate of any
Bank or was a Bank immediately prior to such assignment, no such consent of the
Company shall be required and (ii) if an Assignee was a Bank immediately prior
to such assignment, no such consent of the Administrative Agent shall be
required; provided, further, that if an Event of Default occurs and is
continuing under Section 6.01(a), 6.01(g) or 6.01(h) with respect to the
Company, no such consent of the Company shall be required; provided, further,
that such assignment may, but need not, include rights of the transferor Bank in
respect of outstanding Money Market Loans or Alternative Currency Advances; and
provided, further, that any such assignment (other than an assignment to another
Bank or to an Affiliate of any Bank or an assignment of the entire remaining
amount of the transferor Bank’s Commitment and outstanding Loans (other than
Money Market Loans and/or Alternative Currency Advances)) shall be in an amount
that is at least $5,000,000 unless otherwise agreed by the Company and the
Administrative Agent. Upon execution and delivery of such Assignment and
Assumption and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. In connection with any such assignment,
the transferor Bank or Assignee shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to the Company and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.05(d).

 

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Notes to any Person to secure obligations of such Bank,
including, without limitation, to one or more of the Federal Reserve Banks which
comprise the Federal Reserve System. No such assignment shall release the
transferor Bank from its obligations hereunder.

 

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Sections 8.03, 8.05 or 8.06 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Company’s prior written
consent or by reason of the provisions of Sections 8.02, 8.03 or 8.05 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or (ii) at a time when the circumstances giving rise to such
greater payment did not exist.

 

(f) The Administrative Agent and the Company may, for all purposes of this
Agreement, treat any Bank as the holder of any Note drawn to its order (and
owner of the Loans evidenced thereby) until written notice of assignment,
participation or other transfer shall have been received by them.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

SECTION 9.08. New York Law. This Agreement and each Note shall be governed by
and construed in accordance with the laws of the State of New York.

 

SECTION 9.09. Judicial Proceedings. (a) Submission to Jurisdiction. The Company
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement, the Notes or the transactions contemplated hereby.
The Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

(b) No Limitation on Service or Suit. Nothing in this Section shall affect the
right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Bank to bring proceedings against the Company in the courts of any jurisdiction
or jurisdictions.

 

SECTION 9.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

SECTION 9.11. Confidentiality. The Administrative Agent and each Bank agree that
they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
its Notes), any written or oral information provided under this Agreement by or
on behalf of the Company (hereinafter collectively called “Confidential
Information”), subject to the Administrative Agent’s and each Bank’s (a)
obligation to disclose any such Confidential Information pursuant to a request
or order under applicable laws and regulations or pursuant to a subpoena or
other legal process, (b) right to disclose any such Confidential Information to
its bank examiners, auditors, counsel and other professional advisors and to
other Banks and to its subsidiaries and Affiliates and the subsidiaries and
Affiliates of its holding company, provided that the Administrative Agent or
such Bank, as the case may be, shall cause each such subsidiary or Affiliate to
maintain the Confidential Information on the same terms as the terms provided
herein, (c) right to disclose any such Confidential Information in connection
with any litigation or dispute involving the Banks and the Company or any of its
Subsidiaries and Affiliates and (d) right to provide such information to
participants, prospective participants or prospective assignees pursuant to
Section 9.06 if prior thereto such participant, prospective participant or
prospective assignee agrees in writing to maintain the confidentiality of such
information on terms substantially similar to those of this Section as if it
were a “Bank” party hereto. Notwithstanding the foregoing, any such information

 

Credit Agreement



--------------------------------------------------------------------------------

supplied to a Bank, participant, prospective participant or prospective assignee
under this Agreement shall cease to be Confidential Information if it is or
becomes known to such Person by other than unauthorized disclosure, or if it is,
at the time of disclosure, or becomes a matter of public knowledge.
Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all Persons, without limitation of any kind, such party’s U.S. federal
income tax treatment and the U.S. federal income tax structure of the
transactions contemplated herein relating to such party and all materials of any
kind (including opinions or other tax analyses) that are provided to it relating
to such tax treatment and tax structure. However, no such party shall disclose
any information relating to such tax treatment or tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.13. Judgment Currency. If for the purposes of enforcing the
obligations of the Company hereunder it is necessary to convert a sum due from
such Person in the currency in which the relevant payment is due (the “Required
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent and the Banks could purchase the Required
Currency with the Other Currency at or about 11:00 a.m. (New York City time) on
the Domestic Business Day preceding that on which final judgment is given. The
obligations in respect of any sum due to the Administrative Agent and the Banks
hereunder shall, notwithstanding any adjudication expressed in the Other
Currency, be discharged only to the extent that on the Domestic Business Day
following receipt by the Administrative Agent and the Banks of any sum adjudged
to be so due in the Other Currency the Administrative Agent and the Banks may in
accordance with normal banking procedures purchase the Required Currency with
the Other Currency; if the amount of the Required Currency so purchased is less
than the sum originally due to the Administrative Agent and the Banks in the
Required Currency, the Company agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Administrative Agent and the Banks against such
loss, and if the amount of the Required Currency so purchased exceeds the sum
originally due to the Administrative Agent and the Banks, they shall remit such
excess to the Company.

 

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LINCOLN NATIONAL CORPORATION

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

Centre Square, West Tower

1500 Market Street, Suite 3900

Philadelphia, PA 19102-2112

Attention: Treasurer’s Office

Tel:   (215) 448-1435 Fax:   (215) 448-3954

 

Credit Agreement



--------------------------------------------------------------------------------

BANKS

JPMORGAN CHASE BANK,

Individually and as Administrative Agent

By:    

Name:

   

Title:

   

Address for Notices (for the Administrative Agent):

JPMorgan Chase Bank

1111 Fannin Street

10th Floor

Houston, Texas 77002-8069

Attention: Loan and Agency Department

                 Carla Kinney

Tel: (713) 750-3560

Fax: (713) 750-2223

with a copy to:

JPMorgan Chase Bank

270 Park Avenue

4th Floor

New York, NY 10017

Attention: Heather Lindstrom

Tel: (212) 270-9839

Fax: (212) 270-1511

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

CITICORP USA, INC.

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

MELLON BANK, N.A.

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

BANK ONE, NA

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

FLEET NATIONAL BANK

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA

By:

   

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.

By:

   

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

   

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

   

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

NORDDEUTSCHE LANDESBANK GIROZENTRALE

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BANK

By:    

Name:

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Commitments

 

(As of December 11, 2003)

 

Bank

--------------------------------------------------------------------------------

   Commitment ($)


--------------------------------------------------------------------------------

JPMorgan Chase Bank

     16,000,000

The Bank of New York

     13,333,333

Citicorp USA, Inc.

     13,333,333

Mellon Bank, N.A.

     13,333,333

Wachovia Bank, National Association

     13,333,333

Key Bank National Association

     13,333,333

ABN AMRO Bank N.V.

     10,000,000

Bank One, NA

     10,000,000

Fleet National Bank

     10,000,000

HSBC Bank USA

     10,000,000

The Bank of Tokyo-Mitsubishi, Ltd.

     10,000,000

The Northern Trust Company

     10,000,000

Wells Fargo Bank, National Association

     10,000,000

US Bank National Association

     10,000,000

Bank of America, N.A.

     5,333,333

Fifth Third Bank

     5,333,333

Norddeutsche Landesbank Girozentrale

     5,333,333

PNC Bank, National Association

     5,333,333

Societe Generale

     5,333,333

The Bank of Nova Scotia

     5,333,333

National City Bank

     5,333,333

Total Commitments

   $ 200,000,000

 

Schedule I (Commitments)



--------------------------------------------------------------------------------

Schedule II

 

List of Restricted Subsidiaries

 

Lincoln National Life Insurance Company

 

Schedule II (Restricted Subsidiaries)



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTE

 

New York, New York

 

                        , 20    

 

For value received, Lincoln National Corporation, an Indiana corporation (the
“Company”), promises to pay to the order of                              (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Bank to the Company pursuant to the Credit
Agreement referred to below on the date provided for in the Credit Agreement.
The Company promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
JPMorgan Chase Bank, 270 Park Avenue, New York, New York.

 

All Loans made by the Bank, the respective dates, amounts, types and maturities
thereof and all repayments of the principal thereof shall be recorded on its
books by the Bank and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding shall be endorsed by the Bank on the schedule attached hereto, or on
a continuation of such schedule attached to and made a part hereof; provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Company hereunder or under the Credit
Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
December 11, 2003 among the Company, the Banks party thereto and JPMorgan Chase
Bank, as Administrative Agent (as the same may be amended from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meanings. Reference is made to the Credit Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof.

 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York, United States of America.

 

LINCOLN NATIONAL CORPORATION

By    

Title:

   

 

Exhibit A (Note)



--------------------------------------------------------------------------------

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

  

Amount

of Loan

--------------------------------------------------------------------------------

  

Type

of Loan

--------------------------------------------------------------------------------

  

Amount of

Principal

Repaid

--------------------------------------------------------------------------------

  

Maturity

Date

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                

 

Exhibit A (Note)



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Money Market Quote Request

 

[Date]

 

To:

   JPMorgan Chase Bank (the “Administrative Agent”)

From:

   Lincoln National Corporation

Re:

   Credit Agreement (the “Credit      Agreement”) dated as of December 11, 2003
     among Lincoln National Corporation, the Banks party      thereto and the
Administrative Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

 

Date of Borrowing:                                         

 

Principal Amount2

--------------------------------------------------------------------------------

 

Interest Period3

--------------------------------------------------------------------------------

   

$

       

--------------------------------------------------------------------------------

2 Amount must be $5,000,000 or a larger multiple of $1,000,000.

 

3 One, two, three, four, five or six months (Money Market LIBOR Loan) or at
least 7 and up to 360 days (Money Market Rate Loan), subject to the definitions
of Interest Period.

 

Such Money Market Quotes should offer a Money Market [Margin] [Rate]. [The
applicable base rate is the LIBO Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

LINCOLN NATIONAL CORPORATION

By    

Title:

   

 

Exhibit B (Money Market Quote Request)



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Invitation for Money Market Quotes

 

[Date]

 

To:

   [Name of Bank]

Re:

   Invitation for Money Market Quotes to Lincoln National Corporation (the
“Company”)

 

Pursuant to Section 2.03 of the Credit Agreement (the “Credit Agreement”) dated
as of December 11, 2003 among the Company, the Banks party thereto and the
undersigned, as Administrative Agent, we are pleased on behalf of the Company to
invite you to submit Money Market Quotes to the Company for the following
proposed Money Market Borrowing(s):

 

Date of Borrowing:                                              

 

Principal Amount

--------------------------------------------------------------------------------

 

Interest Period

--------------------------------------------------------------------------------

   

$

       

 

Such Money Market Quotes should offer a Money Market [Margin] [Rate]. [The
applicable base rate is the LIBO Rate.] Your Money Market Quote must comply with
Section 2.03(d) of the Credit Agreement and the foregoing terms in which the
Money Market Quote Request was made. Capitalized terms used herein have the
meanings assigned to them in the Credit Agreement.

 

Please inform the Company of any then applicable withholding taxes and
exemptions therefrom.

 

Please respond to this invitation by no later than 9:30 a.m. (New York City
time) on [date].

 

JPMORGAN CHASE BANK, as

Administrative Agent

By         Authorized Officer

 

Exhibit B (Invitation for Money Market Quotes)



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of Money Market Quote

 

To:

   JPMorgan Chase Bank, as Administrative Agent

Re:

   Money Market Quote to Lincoln National Corporation (the “Company”)

 

In response to your invitation on behalf of the Company dated
                            ,         , we hereby make the following Money
Market Quote on the following terms:

 

1. Quoting Bank:                                         
                                                         

 

2. Person to contact at Quoting Bank:

 

____________________________

 

3. Date of Borrowing:                                                          1

 

4. We hereby offer to make Money Market Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following rate(s):

 

Principal

Amount2

--------------------------------------------------------------------------------

 

Interest

Period3

--------------------------------------------------------------------------------

 

[Money Market Margin]

[Absolute Rate]4

--------------------------------------------------------------------------------

   

$

           

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $                    .5]

--------------------------------------------------------------------------------

1 As specified in the related Invitation.

 

2 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

 

3 One, two, three, four, five or six months or at least 7 and up to 360 days, as
specified in the related Invitation. No more than five bids are permitted for
each Interest Period.

 

4 [Margin over or under the LIBO Rate determined for the applicable Interest
Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify whether
“PLUS” or “MINUS”.]

 

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).]

 

[5 See footnote 2 supra.]

 

Exhibit D (Money Market Quote)



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of December 11, 2003 among the Company, the Banks party thereto and
yourselves, as Administrative Agent, irrevocably obligate(s) us to make the
Money Market Loan(s) for which any offer(s) are accepted, in whole or in part.

 

       

Very truly yours,

       

[NAME OF BANK]

Dated:           By:                     Authorized Officer

 

Exhibit D (Money Market Quote)



--------------------------------------------------------------------------------

EXHIBIT E

 

OPINION OF GENERAL

COUNSEL OF THE COMPANY

 

December 11, 2003

 

To the Banks and the Administrative Agent

referred to below

c/o JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, NY 10017

 

Dear Sirs:

 

I refer to the Credit Agreement (the “Credit Agreement”) dated as of December
11, 2003 among Lincoln National Corporation (the “Company”), the Banks party
thereto and JPMorgan Chase Bank, as Administrative Agent. Terms defined in the
Credit Agreement are used herein as therein defined. I am General Counsel of the
Company and am admitted to practice law in the State of Indiana. This opinion is
being rendered to you at the request of the Company.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments, and have conducted such other investigations of
fact and law, as I have deemed necessary or advisable for purposes of this
opinion. I have also assumed that the Credit Agreement has been duly authorized,
executed and delivered by each of the Banks referred to therein and the
Administrative Agent and is enforceable in accordance with its terms against
such parties. As to certain matters of fact, I have relied upon information
obtained from officers and employees of the Company and from public officials
believed by me to be responsible.

 

Upon the basis of the foregoing, I am of the opinion that:

 

  1. The Company is a corporation duly incorporated and validly existing under
the laws of the State of Indiana, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. The Company is duly qualified to do business,
and is in good standing, in every other jurisdiction where such qualification is
required.

 

  2.

The execution, delivery and performance by the Company of the Credit Agreement
and the Notes are within the Company’s corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not

 

Exhibit E (Opinion of General Counsel of the Company)



--------------------------------------------------------------------------------

 

contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Company or of
any material agreement, injunction, order, decree or other instrument binding
upon the Company or any of its Restricted Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Company or any of its Restricted
Subsidiaries.

 

  3. The Credit Agreement has been duly executed and delivered by the Company.

 

  4. If the Credit Agreement and the Notes were stated to be governed by and
construed in accordance with the law of the State of Indiana or if a court of
the State of Indiana were to apply the law of the State of Indiana to the Credit
Agreement and the Notes, the Credit Agreement and the Notes would constitute a
valid and binding agreement of the Company, in each case enforceable in
accordance with their respective terms.

 

  5. There is no action, suit or proceeding pending against or, to the best of
my knowledge after reasonable inquiry, threatened, against the Company or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official (a) in which there is a reasonable possibility of an adverse
decision in an amount in excess of $100,000,000 which could materially adversely
affect the business, financial position or results of operations of the Company
and its Consolidated Subsidiaries, considered as a whole, or (b) which in any
manner draws into question the validity or enforceability of the Credit
Agreement or the Notes.

 

  6. Each of the Company’s Restricted Subsidiaries is a corporation validly
existing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

The foregoing opinions are subject to the following comments and qualifications:

 

(A) The opinions set forth in paragraph 4 above are subject to the qualification
that the binding effect and enforceability of the Credit Agreement and the Notes
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights, and (ii) the application of general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(B) The enforceability of Sections 7.06, 7.07 and 9.03 of the Credit Agreement
may be limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
gross negligence, recklessness, willful misconduct or unlawful conduct.

 

Exhibit E (Opinion of General Counsel of the Company)



--------------------------------------------------------------------------------

(C) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(D) I express no opinion as to (i) the effect of the laws of any jurisdiction in
which any Bank is located (other than the State of Indiana) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 9.04 of the Credit
Agreement, (iii) the first sentence of Section 9.09(a) of the Credit Agreement,
insofar as such sentence relates to the subject matter jurisdiction of the
United States District Court for the Southern District of New York to adjudicate
any controversy related to the Credit Agreement, (iv) the waiver of inconvenient
forum set forth in the last sentence of Section 9.09(a) of the Credit Agreement
with respect to proceedings in the United States District Court for the Southern
District of New York and (v) Section 9.13 of the Credit Agreement.

 

(E) I wish to point out with reference to obligations stated to be payable in an
Alternative Currency that a judgment rendered by a United States Federal court
sitting in the State of Indiana in respect of an obligation denominated in an
Alternative Currency may be expressed in Dollars, but I express no opinion as to
the rate of exchange such Federal court would apply.

 

(F) I also wish to point out that provisions of the Credit Agreement and the
Notes which permit the Administrative Agent or the Banks to take actions or make
determinations may be subject to a requirement that such actions be taken or
such determinations be made on a reasonable basis and in good faith.

 

I do not herein express any opinion as to any matters governed by any law other
than the law of the State of Indiana and the United States of America.

 

This opinion is rendered only with respect to law in effect as of the date
hereof. I assume no responsibility for updating this opinion to take into
account any event, action, interpretation or change of law occurring subsequent
to the date hereof which may affect the validity of any of the opinions
expressed herein.

 

This opinion is furnished by me solely for your benefit for use in connection
with the transactions contemplated by the Credit Agreement and it may not be
relied upon by any other Person.

 

Very truly yours,   Dennis L. Schoff, Esq. General Counsel

 

Exhibit E (Opinion of General Counsel of the Company)



--------------------------------------------------------------------------------

EXHIBIT F

 

OPINION OF

MILBANK, TWEED, HADLEY & MCCLOY LLP,

SPECIAL NEW YORK COUNSEL TO JPMCB

 

December 11, 2003

 

To the Banks and the Administrative Agent

referred to below

c/o JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, NY 10017

 

Dear Sirs:

 

We have acted as special New York counsel to JPMorgan Chase Bank in connection
with the Credit Agreement (the “Credit Agreement”) dated as of December 11,
2003, among Lincoln National Corporation (the “Company”), the Banks party
thereto and JPMorgan Chase Bank, as Administrative Agent, providing for loans to
be made by said Banks to the Company in an aggregate principal amount not
exceeding $200,000,000. Terms defined in the Credit Agreement are used herein as
defined therein. This opinion letter is being delivered pursuant to Section
3.02(d) of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement.

 

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:

 

  (i) such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions expressed
below as to the Company) constitute legal, valid, binding and enforceable
obligations of, all of the parties to such documents;

 

  (ii) all signatories to such documents have been duly authorized; and

 

Exhibit F (Opinion of Milbank, Tweed, Hadley & McCloy LLP)



--------------------------------------------------------------------------------

  (iii) all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or transfer or other similar laws relating to
or affecting the rights of creditors generally and except as the enforceability
of the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

 

The foregoing opinions are subject to the following comments and qualifications:

 

(A) The enforceability of Sections 7.06, 7.07 and 9.03 of the Credit Agreement
may be limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
gross negligence, recklessness, willful misconduct or unlawful conduct.

 

(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Bank is located (other than the State of New York) that limit the
interest, fees or other charges such Bank may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 9.04 of the Credit
Agreement, (iii) the first sentence of Section 9.09(a) of the Credit Agreement,
insofar as such sentence relates to the subject matter jurisdiction of the
United States District Court for the Southern District of New York to adjudicate
any controversy related to the Credit Agreement, (iv) the waiver of inconvenient
forum set forth in the last sentence of Section 9.09(a) of the Credit Agreement
with respect to proceedings in the United States District Court for the Southern
District of New York and (v) Section 9.13 of the Credit Agreement.

 

(D) We wish to point out with reference to obligations stated to be payable in
an Alternative Currency that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in any Alternative Currency would be rendered in such Alternative
Currency and would be converted into Dollars at the rate of exchange prevailing
on the date of entry of such judgment and (ii) a judgment rendered by a United
States Federal court sitting in the State of New York in respect of an
obligation denominated in an Alternative Currency may be expressed in

 

Exhibit F (Opinion of Milbank, Tweed, Hadley & McCloy LLP)



--------------------------------------------------------------------------------

Dollars, but we express no opinion as to the rate of exchange such Federal court
would apply.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction.

 

At the request of our client, this opinion letter is, pursuant to Section
3.02(d) of the Credit Agreement, provided to you by us in our capacity as
special New York counsel to JPMorgan Chase Bank and may not be relied upon by
any Person other than you or for any purpose other than in connection with the
transactions contemplated by the Credit Agreement without, in each instance, our
prior written consent.

 

Very truly yours,

 

Exhibit F (Opinion of Milbank, Tweed, Hadley & McCloy LLP)



--------------------------------------------------------------------------------

EXHIBIT G

 

Form of Assignment and Assumption

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

   ______________________________

2.      Assignee:

   ______________________________      and is an Affiliate of [identify Bank]

3.      Borrower:

   Lincoln National Corporation

4.      Administrative Agent:

   JPMorgan Chase Bank, as the administrative agent under the Credit Agreement

 

Exhibit G (Assignment and Assumption)



--------------------------------------------------------------------------------

5.      Credit Agreement:

   The $200,000,000 Credit Agreement dated as of December 11, 2003 between
Lincoln National Corporation, the Banks party thereto and JPMorgan Chase Bank,
as Administrative Agent

6.      Assigned Interest:

    

 

Facility Assigned1

--------------------------------------------------------------------------------

  

Aggregate Amount of

Commitment/Loans

for all Banks

--------------------------------------------------------------------------------

  

Amount of

Commitment/Loans

Assigned

--------------------------------------------------------------------------------

  

Percentage Assigned

of

Commitment/Loans2

--------------------------------------------------------------------------------

     $    $    %      $    $    %      $    $    %

 

Effective Date:                     ,      200   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

--------------------------------------------------------------------------------

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.).

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

 

Exhibit G (Assignment and Assumption)



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

   

Name:

   

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

   

Name:

   

Title:

   

 

Exhibit G (Assignment and Assumption)



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, as

Administrative Agent

By

   

Name:

   

Title:

   

[Consented to:]4

LINCOLN NATIONAL CORPORATION

By

   

Name:

   

Title:

   

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

Exhibit G (Assignment and Assumption)



--------------------------------------------------------------------------------

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Bank that is not
incorporated under the laws of the United States of America or any state
thereof, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the

 

Annex I



--------------------------------------------------------------------------------

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex I